DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  7/13/2022 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent US10541114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on  7/13/2022 was filed after the mailing date of the  Notice of Allowance on 5 /25/2022  The submission is in compliance with the provisions of 37 CFR 1.97  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 20-36 are allowed.

The following is an examiner’s statement of reasons for allowance:  

IDS submitted on 7/13/2022 is considered and references do not teach or suggest the allowable subject matter indicated previously.

Referring to the claim 20 the closest prior art of the record fails to teach or reasonably suggest that An inductive coil structure for generating inductively coupled plasma in a dielectric tube, comprising: a first inductive coil configured to comprise at least a first arc, a second arc and a first connecting portion connecting one end of the first arc and one end of the second arc, wherein the first arc is configured to have a first radius and be placed closer to the dielectric tube than the second arc, wherein the second arc is configured to have a second radius which is larger than the first radius, and configured to be placed farther from the dielectric tube than the first arc, and wherein the first arc and the second arc are placed in a first plane; a second inductive coil configured to be displaced from the first inductive coil and configured to comprise at least a third arc having a third radius, wherein the third arc is placed in a second plane; and a capacitor configured to be connected to the first inductive coil and the second inductive coil, wherein the capacitor is configured to be connected to the other end of the first arc via a first connecting line, and the capacitor is configured to be connected to one end of the third are via a second connecting line, and wherein the first connecting line is overlapped with the first connecting portion connecting the one end of the first arc and the one end of the second arc when viewed in a direction perpendicular to the first plane, and wherein the first inductive coil, the second inductive coil and the capacitor are electrically connected in series. Hence, claims 20-36 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 20-36 are allowed.

PRIOR ART:   The closest prior art recorded US 2008188087, US2007068457 and Foreign patents disclosed in IDS dated 7/13/2022 teaches An inductive coil structure for generating inductively coupled plasma in a dielectric tube, comprising: a first inductive coil configured to comprise at least a first arc, a second arc and a first connecting portion connecting one end of the first arc and one end of the second arc, wherein the first arc is configured to have a first radius and be placed closer to the dielectric tube than the second arc, wherein the second arc is configured to have a second radius which is larger than the first radius, and configured to be placed farther from the dielectric tube than the first arc. But fails to teach or suggest the non obvious subject matter wherein the first arc is configured to have a first radius and be placed closer to the dielectric tube than the second arc, wherein the second arc is configured to have a second radius which is larger than the first radius, and configured to be placed farther from the dielectric tube than the first arc, and wherein the first arc and the second arc are placed in a first plane; a second inductive coil configured to be displaced from the first inductive coil and configured to comprise at least a third arc having a third radius, wherein the third arc is placed in a second plane; and a capacitor configured to be connected to the first inductive coil and the second inductive coil, wherein the capacitor is configured to be connected to the other end of the first arc via a first connecting line, and the capacitor is configured to be connected to one end of the third are via a second connecting line, and wherein the first connecting line is overlapped with the first connecting portion connecting the one end of the first arc and the one end of the second arc when viewed in a direction perpendicular to the first plane, and wherein the first inductive coil, the second inductive coil and the capacitor are electrically connected in series  Hence, application has been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /SRINIVAS SATHIRAJU/ Examiner, Art Unit 2844                                                                                                                                                                                                       7/14/2022